 


110 HR 3769 IH: Military Valor Roll of Honor Act of 2007
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3769 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Salazar (for himself, Mr. Patrick J. Murphy of Pennsylvania, Mr. Udall of Colorado, Mrs. Gillibrand, Mr. Cummings, Mrs. Boyda of Kansas, Mr. Murtha, Mr. Burton of Indiana, Mr. Boswell, Mr. Blumenauer, Mr. Boyd of Florida, Mr. Gordon of Tennessee, Mr. Tanner, Mr. Brady of Pennsylvania, Mr. Donnelly, Mr. Kline of Minnesota, Mr. Young of Florida, Mr. Hare, Mr. Shimkus, Mr. Cramer, Mr. Mahoney of Florida, Mr. Baca, Mr. Costa, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to require the establishment of a searchable database containing the names and citations of members of the Armed Forces, members of the United States merchant marine, and civilians affiliated with the Armed Forces who have been awarded the medal of honor or any other medal authorized by Congress for the Armed Forces, the United States merchant marine, or affiliated civilians. 
 
 
1.Short titleThis Act may be cited as the Military Valor Roll of Honor Act of 2007. 
2.Military Valor Roll of Honor 
(a)EstablishmentChapter 57 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1135.Military Valor Roll of Honor 
(a)Establishment requiredThe Secretary of Defense shall establish and maintain a database, to be known as the Military Valor Roll of Honor, which shall contain the names and citations of all members of the armed forces, members of the United States merchant marine (including the Army Transport Service and the Naval Transport Service), and civilians affiliated with the armed forces who have been awarded the medal of honor or any other medal authorized by Congress for the armed forces, the United States merchant marine, or affiliated civilians. The Military Valor Roll of Honor shall include the names of those members recorded on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll maintained pursuant to section 1560 of title 38. 
(b)Sources of informationThe Secretary of Defense shall develop the Military Valor Roll of Honor using the records of the military departments and such other sources of information as the Secretary considers to be appropriate and accurate. The Secretary of Homeland Security, with respect to the Coast Guard, and the Secretary of Transportation, with respect to the United States merchant marine, shall provide the Secretary of Defense with information regarding the names and citations of members of the Coast Guard and United States merchant marine for inclusion in the Military Valor Roll of Honor. 
(c)Public availabilityThe Military Valor Roll of Honor shall be a searchable database and available for public inspection.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1135. Military Valor Roll of Honor..  
 
